     Case 2:90-cv-00520-KJM-DB Document 6982 Filed 12/11/20 Page 1 of 5


 1     DONALD SPECTER – 083925                       MICHAEL W. BIEN – 096891
       STEVEN FAMA – 099641                          JEFFREY L. BORNSTEIN – 099358
 2     MARGOT MENDELSON – 268583                     ERNEST GALVAN – 196065
       PRISON LAW OFFICE                             LISA ELLS – 243657
 3     1917 Fifth Street                             THOMAS NOLAN – 169692
       Berkeley, California 94710-1916               JENNY S. YELIN – 273601
 4     Telephone: (510) 280-2621                     MICHAEL S. NUNEZ – 280535
                                                     JESSICA WINTER – 294237
 5     CLAUDIA CENTER – 158255                       MARC J. SHINN-KRANTZ – 312968
       DISABILITY RIGHTS EDUCATION                   CARA E. TRAPANI – 313411
 6     AND DEFENSE FUND, INC.                        ALEXANDER GOURSE – 321631
       Ed Roberts Campus                             AMY XU – 330707
 7     3075 Adeline Street, Suite 210                ROSEN BIEN
       Berkeley, California 94703-2578               GALVAN & GRUNFELD LLP
 8     Telephone: (510) 644-2555                     101 Mission Street, Sixth Floor
                                                     San Francisco, California 94105-1738
 9                                                   Telephone: (415) 433-6830
10 Attorneys for Plaintiffs
11
12                                    UNITED STATES DISTRICT COURT
13                                    EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                            Case No. 2:90-CV-00520-KJM-DB
16                      Plaintiffs,                  MOTION TO STRIKE DEFENDANTS’
                                                     DECLARATIONS SUBMITTED IN
17                 v.                                RESPONSE TO THE COURT’S
                                                     REQUEST FOR SUPPLEMENTAL
18 GAVIN NEWSOM, et al.,                             BRIEFING
19                      Defendants.                  Judge: Hon. Kimberly J. Mueller
20
21
22
23
24
25
26
27
28
     [3661545.5]

         MOTION TO STRIKE DEFENDANTS’ DECLARATIONS SUBMITTED IN RESPONSE TO THE COURT’S
                               REQUEST FOR SUPPLEMENTAL BRIEFING
     Case 2:90-cv-00520-KJM-DB Document 6982 Filed 12/11/20 Page 2 of 5


 1          In response to the Court’s minute order directing supplemental briefing, Defendants
 2 submitted five new declarations and hundreds of associated pages of evidence, which
 3 cover topics far outside of this Court’s narrow question as to whether it “[c]an or should
 4 presume cognizable harm to class members whose transfer to necessary inpatient care is
 5 delayed beyond Program Guide timelines and for reasons outside the court-approved
 6 exceptions to those timelines.” November 19, 2020 Minute Order, ECF No. 6961. This
 7 tactic prejudices Plaintiffs, who limited themselves to briefing the sole issue identified by
 8 the Court and did not submit any extraneous evidence. Defendants have already had two
 9 chances at post-hearing briefs, with their initial closing brief of November 13, 2020 (ECF
10 No. 6949) and their November 18, 2020 rebuttal closing brief (ECF No. 6960). The
11 Court’s supplemental briefing order did not invite a third closing brief, much less new
12 evidence in the form of declarations from undisclosed expert witnesses, but simply an
13 answer to the Court’s question. Defendants’ new evidence exceeds the scope of the
14 Court’s request for briefing and could have been presented at the October 23, 2020
15 hearing, or at the very least with one of Defendants’ two closing briefs.
16          If the Court intends to consider these five untimely declarations submitted after the
17 close of trial, Plaintiffs reserve all objections and request an opportunity to cross-examine
18 or depose these witnesses. For these reasons, the Court should strike Defendants’ five new
19 declarations submitted in response to its November 19 minute order. See ECF Nos. 6976-1
20 through 5.
21                                          ARGUMENT
22 I.       DEFENDANTS’ DECLARATIONS SHOULD BE STRICKEN BECAUSE
            THEY EXCEED THE SCOPE OF THE COURT’S NOVEMBER 19
23          QUESTION, COME FROM UNDISCLOSED EXPERT WITNESSES, AND
            COULD HAVE BEEN SUBMITTED AT AN EARLIER TIME.
24
25          Defendants submitted five declarations with their response, all of which are
26 nonresponsive to the Court’s November 19 question and instead serve as a medium for
27 Defendants to provide additional evidence that they should have presented at the
28 October 23, 2020 hearing or with their Closing Argument or Rebuttal briefs. New
   [3661545.5]
                                                1
        MOTION TO STRIKE DEFENDANTS’ DECLARATIONS SUBMITTED IN RESPONSE TO THE COURT’S
                              REQUEST FOR SUPPLEMENTAL BRIEFING
     Case 2:90-cv-00520-KJM-DB Document 6982 Filed 12/11/20 Page 3 of 5


 1 evidence, in the form of declarations from undisclosed expert witnesses, should not be
 2 submitted after the conclusion of trial when Plaintiffs are unable to respond, and
 3 accordingly, the Court should strike the declarations. See Far Out Prods., Inc. v. Oskar,
 4 247 F.3d 986, 998 (9th Cir. 2001) (district court properly declined to consider evidence
 5 presented after the conclusion of trial because the party “could have obtained that evidence
 6 sooner”); Defs. of Wildlife v. Bernal, 204 F.3d 920, 929 (9th Cir. 2000) (district court did
 7 not abuse its discretion in declining to grant partial new trial based on evidence that could
 8 have been discovered prior to trial with the exercise of due diligence).
 9         Dr. Aaron Kheriaty’s declaration does not opine on cognizable harm experienced by
10 Coleman class members and should be stricken. The Kheriaty declaration spends pages
11 describing principles of biomedical ethics and concludes by arguing that DSH is making
12 an intentional and appropriate decision to delay transferring Coleman class members to
13 inpatient care because “[t]he harms, both individual and collective, of immediate transfer
14 clearly outweigh the harms of a temporary delay of transfer.” Kheriaty Declaration ISO
15 Defendants’ Response to November 19, 2020 Order (“Kheriaty declaration”), ECF
16 No. 6976-1 at ¶ 12. The Kheriaty declaration specifically focuses on the need to apply
17 population-based care rather than individual care, in which “ethical judgments take into
18 account the needs of entire populations and not just the desires or preferences of individual
19 patients.” Id. at ¶ 10. This information is nonresponsive to the Court’s November 19
20 question, which specifically asks Defendants to brief whether Coleman class members face
21 cognizable harm. See ECF No. 6961. Instead, Defendants use the Kheriaty declaration to
22 present a new paradigm under which the Court should weigh the undeniable harm that
23 Coleman class members experience, one that was not argued at the evidentiary hearing or
24 discussed in Defendants’ prior briefing. To the extent that the Kheriaty declaration does
25 not opine on the cognizable harm that Coleman class members face as they continue to
26 wait for inpatient care, it should be stricken. See Brown v. Plata, 563 U.S. 493, 523 (2011)
27 (affirming three-judge court’s ruling that it would consider evidence “[t]o the extent that it
28 illuminates questions that are properly before the court.”).
   [3661545.5]
                                                 2
      MOTION TO STRIKE DEFENDANTS’ DECLARATIONS SUBMITTED IN RESPONSE TO THE COURT’S
                            REQUEST FOR SUPPLEMENTAL BRIEFING
     Case 2:90-cv-00520-KJM-DB Document 6982 Filed 12/11/20 Page 4 of 5


 1           Dr. Amar Mehta’s declaration, as well as the Meyer, Scott, and Stahl declarations,
 2 also exceed the scope of the Court’s narrow question and instead serve as an opportunity
 3 for Defendants to make a presentation that should have been made at the October 23, 2020
 4 hearing. The declarations are nonresponsive to the Court’s November 19 minute order and
 5 are instead a belated attempt to refute Dr. Stewart’s hearing testimony and subsequent
 6 declaration. 1 Even though Defendants reviewed the medical records of the eleven
 7 Coleman patients waiting to be transfer to DSH prior to the hearing, see RT 302:17-24
 8 (Mehta testimony), they chose not to engage with those medical records in their trial
 9 testimony, Closing Brief, nor the Rebuttal Brief. See generally Defs’ Closing Brief, ECF
10 No. 6949; Defs’ Rebuttal Brief, ECF No. 6960. Defendants should not be permitted to
11 resume briefing this topic at their convenience by belatedly introducing the declarations of
12 three new witnesses, who were not on their witness list, did not testify at trial, and were not
13 subject to cross-examination, without permitting Plaintiff an opportunity to respond.
14 II.       PLAINTIFFS RESERVE ALL RIGHTS TO OBJECT TO DEFENDANTS’
             UNTIMELY EVIDENCE AND REQUEST AN OPPORTUNITY TO CROSS-
15           EXAMINE OR DEPOSE THE DECLARANTS.
16           If the Court decides to consider Defendants’ untimely submitted declarations of
17 experts who were not on the approved witness list, Plaintiffs reserve all rights to raise
18 objections to their testimony. Further, Plaintiffs also request an opportunity to
19 cross-examine or depose Defendants’ expert witnesses regarding the substance of their
20 declarations. See Green v. Baca, 219 F.R.D. 485, 487 n. 1 (C.D. Cal.2003) (permitting
21 plaintiff an opportunity to depose a key declarant in response to new evidence submitted
22 on reply).
23 / / /
24
25
26
     1
       The Mehta declaration includes an analysis of medical records for Patients 3, 7, 10, 11,
   15, 16, 24, 28, 38, 39, and 52. See ECF No. 6976-2. The Meyer declaration includes an
27 analysis of medical records for Patient 10. See ECF No. 6976-3. The Scott declaration
   includes an analysis of medical records for Patient 3. See ECF No. 6976-4. The Stahl
28 declaration includes an analysis of medical records for Patient 38. See ECF No. 6976-5.
   [3661545.5]
                                                 3
         MOTION TO STRIKE DEFENDANTS’ DECLARATIONS SUBMITTED IN RESPONSE TO THE COURT’S
                               REQUEST FOR SUPPLEMENTAL BRIEFING
     Case 2:90-cv-00520-KJM-DB Document 6982 Filed 12/11/20 Page 5 of 5


1                                                 CONCLUSION
2                  Plaintiffs respectfully request that the Court enter an Order to strike the five
3 declarations that Defendants submitted in response to the November 19, 2020 request for
4 supplemental briefing. In the event that the Court considers Defendants’ declarations,
5 Plaintiffs request an opportunity to cross-examine or depose these witnesses, and reserve
6 their right to raise further objections.
7 DATED: December 11, 2020                          Respectfully submitted,
8                                                   ROSEN BIEN GALVAN & GRUNFELD LLP
9
10                                                  By: /s/ Amy Xu
11                                                      Amy Xu

12                                                  Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [3661545.5]
                                                           4
         MOTION TO STRIKE DEFENDANTS’ DECLARATIONS SUBMITTED IN RESPONSE TO THE COURT’S
                               REQUEST FOR SUPPLEMENTAL BRIEFING
